DETAILED ACTION
This is the First Office Action in response to the above identified patent 

application filed on November 29, 2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed November 29, 2018 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zimmer (UPS 4,736,645).

With respect to claims 2-3, Zimmer illustrates (Fig, 7) the inclination angle between the normal vectors and the longitudinal axis is a slightly more than 30 degrees and the twist angle is at least 60 degrees.
With respect to claim 4, Zimmer illustrates the first joint end and the second joint end each comprise a circular shape.
With respect to claim 14, Zimmer teaches an articulated manipulator comprising a plurality of mutually rotatable connected links.

Claim(s) 1-4 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zimmer (UPS 4,771,652).
Referring to Figure 1, Zimmer (‘652) teaches a link for an articulated manipulator, comprising a tubular body (2) extending along a longitudinal axis (4) thereof and having a first joint end (left end) and a second joint end (right end), wherein the first joint end and the second joint end define a first joint plane (P) and a second joint plane (P’), respectively, wherein the first joint plane has a first normal vector (5) and wherein the second joint plane has a second normal vector (6), wherein the first and second normal vectors are each at an inclination angle (α) with respect to the longitudinal axis, wherein the first joint plane is arranged parallel to a first axis (extending into the page, Fig. 1) and wherein the second joint plane is arranged parallel to a second axis (extending out of the page, 180 degrees from the first axis, Fig. 1), the longitudinal axis being perpendicular to the first axis and the second axis, and wherein the first axis and the second axis are at a mutual twist angle (180 degrees) of at least one times the inclination angle (α=30 degrees), and wherein the link further comprises a joint part (1,3) arranged at the first or the second joint end, the joint part comprising a drive member (22,24) providing drive capabilities to the link.
With respect to claim 2, Zimmer teaches the twist angle (180 degrees) is at least two times the inclination angle (30 degrees).
With respect to claim 3, Zimmer teaches the inclination angle (30 degrees) is between 30 and 60 degrees.

With respect to claim 14, Zimmer teaches an articulated manipulator comprising a plurality of mutually rotatable connected links.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over either one of Zimmer (UPS 4,736,645) or Zimmer (UPS 4,771,652), as applied to claim 4 above, and further in view of Okamoto et al. (UPS 6,922,610).
Neither Zimmer ‘645 nor Zimmer ‘652 teach the circular circumference of the first joint end has a different radius than a radius of the circular circumference of the second joint end.  Okamoto illustrates in Figure 1 a robotic arm (23) having a joint on each end, wherein the joint at the upper end of the arm has a larger radius than the joint at the lower end of the arm. It would have been obvious to configure the first and second joint ends of either Zimmer ‘645 or Zimmer ‘652 with a different radius, as illustrated by Okamoto, motivation being to provide a particular rigidity to the robotic device for a particular application.    

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over either one of Zimmer (UPS 4,736,645) or Zimmer (UPS 4,771,652), as applied to claim 14 above, and further in view of Pryor (USP 4,570,065).
Neither Zimmer ‘645 nor Zimmer ‘652 teach a light source used to calibrate the position of the robotic device.  Pryor teaches a robotic arm having a light source (40) providing a calibration light beam extending through one or more of the plurality of links in a calibration configuration of the articulated manipulator, and a light sensor (46) for sensing the calibration light beam in the calibration configuration.  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed device to provide either one of Zimmer ‘645 or Zimmer ‘652 with a calibrating arrangement having a light source, as taught by Pryor, motivation being to improve the positioning of the robotic device.

Allowable Subject Matter
Claims 6-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C JOYCE whose telephone number is (571)272-7107. The examiner can normally be reached M-F 8:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM C JOYCE/Primary Examiner, Art Unit 3658